UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the appeal be and it hereby is DISMISSED.
On April 6, 2001, we stayed, and retained jurisdiction over, Allworld’s appeal pending entry of a final order by the United States Bankruptcy Court for the Southern District of New York (Beatty, J.).
In our order, we directed Allworld to file with this Court certified copies of all documents filed in or issued by the bankruptcy court.
On July, 16, 2003, the parties signed a stipulation “to resolve the Contested Matter without further litigation.” Neither the stipulation, nor any other document, has been filed with this Court.
In light of the stipulation, and the absence of further action by the parties, the appeal pending before this Court is DISMISSED with prejudice, without costs to either party.